                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANN CUPOLO-FREEMAN, et al.,                     Case No. 15-cv-00221-JST
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING DEFENDANT’S
                                                  v.                                        MOTION FOR SUMMARY
                                   9
                                                                                            JUDGMENT
                                  10        HOSPITALITY PROPERTIES TRUST,
                                                                                            Re: ECF No. 129
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Hospitality Properties Trust’s motion for summary

                                  14   judgment. ECF No. 129. The Court will deny the motion.1

                                  15   I.      BACKGROUND

                                  16           Plaintiffs Ann Cupolo-Freeman, Ruthee Goldkorn, and Julie Reiskin are disabled

                                  17   individuals who use wheelchairs for mobility. They, along with the Civil Rights Education and

                                  18   Enforcement Center (“CREEC”), filed this putative class action against Defendant Hospitality

                                  19   Properties Trust (“HPT”), contending that HPT violated the Americans with Disabilities Act

                                  20   (“ADA”) by failing to provide accessible transportation services at the hotels it owns. CREEC

                                  21   subsequently dismissed all of its claims with prejudice. ECF No. 97.

                                  22           The Court found that Plaintiffs had standing to bring this action but denied Plaintiffs’

                                  23   motion for class certification based on a lack of commonality and typicality and a failure to

                                  24   comply with the requirements of Federal Rule of Civil Procedure 23(b)(2). ECF No. 88.

                                  25   Plaintiffs appealed the Court’s decision, and the Ninth Circuit agreed to hear the appeal under

                                  26   Federal Rule of Civil Procedure 23(f). ECF No. 102. The Ninth Circuit affirmed both the Court’s

                                  27
                                       1
                                  28     Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds
                                       the matter suitable for disposition without oral argument.
                                   1   determination on standing and its “finding that the plaintiffs failed to meet Rule 23’s commonality

                                   2   requirement, given the lack of consistent policies or practices across the hotels owned by

                                   3   defendant Hospitality Properties Trust (‘HPT’), but operated by others.” Civil Rights Educ. &

                                   4   Enf’t Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1096 (9th Cir. 2017) (“CREEC”). The court did

                                   5   not reach the issues of typicality or the requirements of Rule 23(b)(2). Id. at 1106.

                                   6          The Ninth Circuit described the basic facts of this case, which no party disputes:

                                   7                  HPT is a real estate investment trust (“REIT”) that owns hotels
                                                      across the United States. REITs are vehicles for investors to own a
                                   8                  fraction of a group of real estate holdings. Under federal statute,
                                                      REITs are exempt from taxation on corporate profits; shareholders
                                   9                  are taxed only when they receive dividends. 26 U.S.C. §§ 856-859.
                                                      To avoid taxation at the corporate level, REITs must, among other
                                  10                  things, remain passive investors and delegate the management of
                                                      particular facilities. Id. § 856(d)(7).
                                  11
                                                      Named Plaintiffs Ann Cupolo-Freeman, Ruthee Goldkorn, and Julie
                                  12                  Reiskin (“Named Plaintiffs”) are physically disabled and use
Northern District of California
 United States District Court




                                                      wheelchairs for mobility. Cupolo-Freeman and Goldkorn reside in
                                  13                  California, while Reiskin lives in Colorado. Each phoned an HPT-
                                                      owned hotel located in her state of residence that provided free local
                                  14                  shuttle services, and each was informed that the hotel at issue did
                                                      not provide equivalent shuttle service for mobility-impaired people.
                                  15                  Each alleges that she would have stayed at the hotel she called but
                                                      for its failure to provide equivalent shuttle service. In addition, each
                                  16                  alleges that she still intends to stay at the hotel, but that its failure to
                                                      provide equivalent shuttle service deters her from doing so at
                                  17                  present.
                                  18   Id. at 1096-97 (footnote omitted).

                                  19          The court further explained that HPT “owns some 302 hotels across the United States” but

                                  20   “does not itself operate the hotels.” Id. at 1103. Instead, it “employs various professional

                                  21   management companies . . . to operate the hotels it owns.” Id. HPT’s agreements with those

                                  22   companies require compliance with all laws, but provide that “the management companies ‘shall

                                  23   have sole, exclusive and uninterrupted control over the operation of the Hotels.’ . . . Thus, it is the

                                  24   management companies, not HPT, that decide whether to offer local transportation services and

                                  25   that set the terms on which those services operate.” Id. at 1104.

                                  26          The ADA provides that “[n]o individual shall be discriminated against on the basis of

                                  27   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

                                  28   or accommodations of any place of public accommodation by any person who owns, leases (or
                                                                                           2
                                   1   leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). A hotel is a

                                   2   public accommodation. 42 U.S.C. § 12181(7)(A).

                                   3          Section 12182(b)(2) lists “[s]pecific prohibitions,” including the two at issue in this case:

                                   4                 (B) Fixed route system
                                   5                         (i) Accessibility
                                   6                 It shall be considered discrimination for a private entity which
                                                     operates a fixed route system and which is not subject to section
                                   7                 12184 of this title to purchase or lease a vehicle with a seating
                                                     capacity in excess of 16 passengers (including the driver) for use on
                                   8                 such system, for which a solicitation is made after the 30th day
                                                     following the effective date of this subparagraph, that is not readily
                                   9                 accessible to and usable by individuals with disabilities, including
                                                     individuals who use wheelchairs.
                                  10
                                                             (ii) Equivalent service
                                  11
                                                     If a private entity which operates a fixed route system and which is
                                  12                 not subject to section 12184 of this title purchases or leases a vehicle
Northern District of California
 United States District Court




                                                     with a seating capacity of 16 passengers or less (including the
                                  13                 driver) for use on such system after the effective date of this
                                                     subparagraph that is not readily accessible to or usable by
                                  14                 individuals with disabilities, it shall be considered discrimination for
                                                     such entity to fail to operate such system so that, when viewed in its
                                  15                 entirety, such system ensures a level of service to individuals with
                                                     disabilities, including individuals who use wheelchairs, equivalent to
                                  16                 the level of service provided to individuals without disabilities.
                                  17                 (C) Demand responsive system
                                  18                 For purposes of subsection (a) of this section, discrimination
                                                     includes –
                                  19
                                                              (i) a failure of a private entity which operates a demand
                                  20                 responsive system and which is not subject to section 12184 of this
                                                     title to operate such system so that, when viewed in its entirety, such
                                  21                 system ensures a level of service to individuals with disabilities,
                                                     including individuals who use wheelchairs, equivalent to the level of
                                  22                 service provided to individuals without disabilities; and
                                  23                          (ii) the purchase or lease by such entity for use on such
                                                     system of a vehicle with a seating capacity in excess of 16
                                  24                 passengers (including the driver), for which solicitations are made
                                                     after the 30th day following the effective date of this subparagraph,
                                  25                 that is not readily accessible to and usable by individuals with
                                                     disabilities (including individuals who use wheelchairs) unless such
                                  26                 entity can demonstrate that such system, when viewed in its entirety,
                                                     provides a level of service to individuals with disabilities equivalent
                                  27                 to that provided to individuals without disabilities.
                                  28
                                                                                         3
                                   1   42 U.S.C. § 12182(b)(2)(B)-(C) (“Transportation Provisions”).2 A “fixed route system” is “a

                                   2   system of providing transportation of individuals (other than by aircraft) on which a vehicle is

                                   3   operated along a prescribed route according to a fixed schedule.” 42 U.S.C. § 12181(4). A

                                   4   “demand responsive system” is “any system of providing transportation of individuals by a

                                   5   vehicle, other than a system which is a fixed route system.” 42 U.S.C. § 12181(3).

                                   6           HPT contends that the manner in which its hotels are managed – through agreements that

                                   7   give management companies sole control over the hotels’ operation – precludes any finding of

                                   8   liability in this case. Specifically, HPT argues that the Transportation Provisions do not apply to it

                                   9   because it is not “a private entity which operates” a fixed route or demand responsive system. 42

                                  10   U.S.C. § 12182(b)(2)(B)-(C). Although HPT raised this argument on appeal, the Ninth Circuit did

                                  11   not reach it for two reasons: “First, this issue is not before us, because it goes to the merits, not the

                                  12   issue of class certification. Second, even if this argument were to bear on class certification, we
Northern District of California
 United States District Court




                                  13   need not reach it because we affirm the district court on other grounds.” CREEC, 867 F.3d at

                                  14   1106 n.5. HPT now asks this Court to decide the question in its favor on summary judgment.

                                  15   II.     LEGAL STANDARD

                                  16           Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  17   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  18   A dispute is genuine only if there is sufficient evidence “such that a reasonable jury could return a

                                  19   verdict for the nonmoving party,” and a fact is material only if it might affect the outcome of the

                                  20   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When deciding a motion for

                                  21   summary judgment, the court must draw “all justifiable inferences” in the nonmoving party’s

                                  22   favor and may not weigh evidence or make credibility determinations. Id. at 255.

                                  23           Where the party moving for summary judgment would bear the burden of proof at trial,

                                  24   that party “has the initial burden of establishing the absence of a genuine issue of fact on each

                                  25   issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474,

                                  26
                                  27   2
                                         Section 12184 applies to private entities that are “primarily engaged in the business of
                                  28   transporting people and whose operations affect commerce” and is not at issue in this case. 42
                                       U.S.C. § 12184(a).
                                                                                          4
                                   1   480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of

                                   2   proof at trial, that party “must either produce evidence negating an essential element of the

                                   3   nonmoving party’s claim or defense or show that the nonmoving party does not have enough

                                   4   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                   5   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies

                                   6   its initial burden of production, the nonmoving party must produce admissible evidence to show

                                   7   that a genuine issue of material fact exists. Id. at 1102-03. If the nonmoving party fails to make

                                   8   this showing, the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477

                                   9   U.S. 317, 322-23 (1986).

                                  10   III.   DISCUSSION

                                  11          It appears that the scope of liability under the Transportation Provisions has only been

                                  12   directly considered by one other court.3 In Civil Rights Education and Enforcement Center v.
Northern District of California
 United States District Court




                                  13   Sage Hospitality Resources, LLC, the district court concluded that the term “private entity” was

                                  14   “consistent with, and not distinct from ‘a place of public accommodation’ identified in Section

                                  15   12182(a). Thus, a properly named defendant alleged to have discriminated against a plaintiff in

                                  16   violation of these provisions would be an owner, lessor, lessee, or operator of the ‘private entity’

                                  17   identified in subsections 12182(b)(2)(B) & (C).” 222 F. Supp. 3d 934, 949 (D. Colo. 2016). The

                                  18   court clarified that the “private entities” to which it referred were the hotels themselves.4 Id.

                                  19
                                       3
                                  20     Plaintiffs brought two other cases regarding inaccessible hotel shuttles, naming as defendants the
                                       REITs that owned the hotels, but both cases settled without litigation over liability. In one case,
                                  21   the REIT “acknowledge[d] that it could be found statutorily liable in the event of an ADA
                                       violation.” Civil Rights Educ. & Enf’t Ctr. v. Ashford Hosp. Tr., Inc., No. 15-cv-00216-DMR,
                                  22   2016 WL 1177950, at *4 (N.D. Cal. Mar. 22, 2016). In the other, the court signed the parties’
                                       proposed order, which noted that the Department of Transportation “regulations broadly define
                                  23   ‘operate’ to include ‘the provision of transportation service by a public or private entity itself or by
                                       a person under a contractual or other arrangement or relationship with the entity,’” and that “[t]he
                                  24   ADA explicitly prohibits covered entities such as RLJ [the REIT] from ‘directly, or through
                                       contractual, licensing, or other arrangements,’ engaging in actions otherwise prohibited by title
                                  25   III.” Civil Rights Educ. & Enf’t Ctr. v. RLJ Lodging Tr., No. 15-cv-0224-YGR, 2016 WL 314400,
                                       at *1 (N.D. Cal. Jan. 25, 2016) (quoting 49 C.F.R. § 37.3 and 42 U.S.C. § 12182(b)(1)(A)(i)).
                                  26   4
                                         HPT is incorrect when it argues that, under Sage, “it is beyond dispute that HPT does not own
                                  27   the ‘private entities’ that operate the transportation services.” ECF No. 135 at 11 (emphasis in
                                       original). To the contrary, the “private entities” under Sage are the hotels themselves, and it is not
                                  28   disputed that HPT does own those entities. The Sage court considered whether the defendants
                                       operated the hotels at issue in that case because that was the only potential source of liability; the
                                                                                            5
                                   1   (noting that it was undisputed that the two hotels at issue “are private entities and places of public

                                   2   accommodation that provide transportation services via fixed route or demand responsive

                                   3   systems,” and therefore moving on to “determine whether there exist genuine issues of material

                                   4   fact as to whether [defendants] are owners, lessors, lessees, or operators of the hotels”). In

                                   5   reaching its conclusion, the court emphasized that the ADA’s definition of “public

                                   6   accommodation” refers to a list of “private entities,” including hotels. Id. (citing 42 U.S.C.

                                   7   § 12181(7)(A)).

                                   8          Another district court reached a similar conclusion, although the scope of who would be

                                   9   liable under the Transportation Provisions was not directly before it. In J.H. by & through

                                  10   Holman v. Just for Kids, Inc., the court considered whether 42 U.S.C. § 12182 covered

                                  11   transportation systems not connected with a place of public accommodation. 248 F. Supp. 3d

                                  12   1210 (D. Utah 2017). In concluding that it did not, the court interpreted § 12182 as “prohibit[ing]
Northern District of California
 United States District Court




                                  13   discrimination in the administration of transportation systems operated by a place of public

                                  14   accommodation or by a private entity that owns, leases, or operates a place of public

                                  15   accommodation, such as a shuttle service operated by a hotel.” Id.

                                  16          This statutory interpretation has some appeal. The ADA’s legislative history indicates that

                                  17   the Transportation Provisions were intended to cover, “for example, a business that runs a shuttle

                                  18   service on the side for its customers or a hotel that runs a transportation service for its patrons.”

                                  19   136 Cong. Rec. E1913-01, E1919, 1990 WL 80290 (July 12, 1990) (statement of Rep. Hoyer)

                                  20   (emphasis added); see also H.R. Rep. No. 101-485, at 116 (1990), as reprinted in 1990

                                  21   U.S.C.C.A.N. 303, 399 (“For example, where a hotel at an airport provides free shuttle service, the

                                  22   hotel need not purchase new vehicles that are accessible so long as it makes alternative equivalent

                                  23   [arrangements] for transporting people with disabilities who cannot ride the inaccessible vehicles.”

                                  24   (emphasis added)). Likewise, the Department of Transportation (“DOT”) regulations

                                  25   implementing the Transportation Provisions provide that: “Shuttle systems and other

                                  26
                                  27
                                       plaintiffs did not contend that the defendants owned, leased, or leased to the hotels. Sage, 222 F.
                                  28   Supp. 3d at 949-53 (applying definition of “operate” adopted by Neff v. American Dairy Queen
                                       Corp., 58 F.3d 1063, 1066 (5th Cir. 1995)).
                                                                                        6
                                   1   transportation services operated by privately-owned hotels, car rental agencies, historical or theme

                                   2   parks, and other public accommodations are subject to the requirements of this part for private

                                   3   entities not primarily engaged in the business of transporting people.” 49 C.F.R. § 37.37(b)

                                   4   (emphasis added). And the Department of Justice’s ADA Title III Technical Assistance Manual

                                   5   refers to “[p]ublic accommodations that provide transportation,” and gives as an example “airport

                                   6   shuttle services operated by hotels.” Americans with Disabilities Act Title III Technical

                                   7   Assistance Manual Covering Public Accommodations and Commercial Facilities § III-4.4700,

                                   8   available at https://www.ada.gov/taman3.html (emphasis added).

                                   9          However, the Ninth Circuit has noted the ADA’s “awkward drafting” in defining “public

                                  10   accommodation” by listing a number of types of “private entities [to be] considered public

                                  11   accommodations.” Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 874

                                  12   (9th Cir. 2004); 42 U.S.C. § 12181(7). The issue in that case was whether a publicly owned
Northern District of California
 United States District Court




                                  13   stadium is a public accommodation subject to Title III of the ADA if it is operated by a private

                                  14   entity. The defendants argued “that § 12181(7)(C) must be read as if it provided that ‘a stadium is

                                  15   considered a public accommodation if it is a private entity,’” and that a publicly owned stadium

                                  16   cannot be a public accommodation. Id. at 874. In considering this question, the court explained

                                  17   that “[s]tadiums and ‘other place[s] of exhibition or entertainment,’ see 42 U.S.C. § 12181(7)(C),

                                  18   are never ‘entities,’ private or public.” Id. (emphasis in original). Instead, a stadium is “a physical

                                  19   location or facility. To make sense of the statute, there must be some relationship between the

                                  20   private entity and the ‘place of exhibition or entertainment’ to which access is sought.” Id. at 874-

                                  21   75 (emphasis in original) (footnote omitted). The same reasoning would appear to apply to hotels

                                  22   and other “place[s] of lodging” that constitute public accommodations under 42 U.S.C.

                                  23   § 12181(7)(A) – i.e., that they are physical locations or facilities and not entities. Thus, the Court

                                  24   cannot conclude that “private entity” in the Transportation Provisions should be construed as

                                  25   referring to the hotels themselves.

                                  26          Nonetheless, use of the word “operates” in the Transportation Provisions does not exclude

                                  27   HPT from liability. Title III is silent on the meaning of “operate,” both in the context of operating

                                  28   a public accommodation and operating a fixed route or demand responsive system. In the context
                                                                                          7
                                   1   of who “operates a place of public accommodation” under 42 U.S.C. § 12182(a), the Ninth Circuit

                                   2   has adopted the Fifth Circuit’s interpretation from Neff v. American Dairy Queen Corp., 58 F.3d

                                   3   1063 (5th Cir. 1995): “Specifically, ‘to operate’ means ‘to put or keep in operation,’ ‘to control or

                                   4   direct the functioning of,’ or ‘to conduct the affairs of; manage.’” Lentini v. Cal. Ctr. for the Arts,

                                   5   Escondido, 370 F.3d 837, 849 (9th Cir. 2004). HPT urges the Court to apply the same definition

                                   6   of “operates” to the Transportation Provisions and correctly cites the general rule that “identical

                                   7   words used in different parts of the same statute are generally presumed to have the same

                                   8   meaning.” IBP, Inc. v. Alvarez, 546 U.S. 21, 34 (2005). But, here, there is reason to depart from

                                   9   the general rule. The Neff court “construed [‘operates’] in accord with its ordinary and natural

                                  10   meaning” only “[b]ecause the ADA does not define the term” in the context of operating a public

                                  11   accommodation. Neff, 58 F.3d at 1066 (internal quotation marks and citation omitted). The

                                  12   parties have also identified no regulations implementing the ADA that define what it means to
Northern District of California
 United States District Court




                                  13   operate a place of public accommodation. In the context of operating a fixed route system or

                                  14   demand responsive system, however, Title II of the ADA contains the following definition: “The

                                  15   term ‘operates’, as used with respect to a fixed route system or demand responsive system,

                                  16   includes operation of such system by a person under a contractual or other arrangement or

                                  17   relationship with a public entity.”5 42 U.S.C. § 12141(4). This is some indication of

                                  18   Congressional intent as to the meaning of “operates” in the context of fixed route and demand

                                  19   responsive transportation systems.

                                  20          In addition, the ADA specifically tasked the DOT with issuing regulations to carry out the

                                  21   Transportation Provisions. 42 U.S.C. § 12186(a)(1). These regulations provide that: “Operates

                                  22

                                  23
                                       5
                                         Similar to the Transportation Provisions in Title III, Title II prohibits “a public entity which
                                       operates a fixed route system” from purchasing or leasing vehicles that are “not readily accessible
                                  24   to and usable by individuals with disabilities, including individuals who use wheelchairs.” 42
                                       U.S.C. § 12142(a). It also prohibits “a public entity [which] operates a demand responsive
                                  25   system” from purchasing or leasing new vehicles that are “not readily accessible to and usable by
                                       individuals with disabilities, including individuals who use wheelchairs, unless such system, when
                                  26   viewed in its entirety, provides a level of service to such individuals equivalent to the level of
                                       service such system provides to individuals without disabilities.” 42 U.S.C. § 12144. The
                                  27   Transportation Provisions contain identical language, except that they apply only to vehicles “with
                                       a seating capacity in excess of 16 passengers (including the driver).” 42 U.S.C.
                                  28   § 12182(b)(2)(B)(i) (fixed route system); 42 U.S.C. § 12182(b)(2)(C)(ii) (demand responsive
                                       system).
                                                                                           8
                                   1   includes, with respect to a fixed route or demand responsive system, the provision of

                                   2   transportation service by a public or private entity itself or by a person under a contractual or other

                                   3   arrangement or relationship with the entity.” 49 C.F.R. § 37.3. Where, as here, “‘the statute is

                                   4   silent or ambiguous with respect to the specific issue,’ the court must defer to ‘the agency’s

                                   5   answer [if it] is based on a permissible construction of the statute.’” Disabled Rights Action

                                   6   Comm., 375 F.3d at 876 (alteration in original) (quoting Chevron U.S.A., Inc. v. Nat. Res. Def.

                                   7   Council, Inc., 467 U.S. 837, 843 (1984)). Although HPT argues that it is not liable under the DOT

                                   8   regulation, it does not argue that the DOT’s interpretation is in any way impermissible. To the

                                   9   contrary, the DOT’s interpretation is consistent with Title II’s statutory definition of “operates” in

                                  10   the context of fixed route and demand responsive systems, thus ensuring that the phrases “operates

                                  11   a fixed route system” and “operates a demand responsive system” are interpreted consistently

                                  12   throughout the ADA. Accordingly, the Court defers to the DOT regulation and concludes that the
Northern District of California
 United States District Court




                                  13   Transportation Provisions apply to any private entity that provides transportation service “itself or

                                  14   by a person under a contractual or other arrangement or relationship with the entity.” 49 C.F.R.

                                  15   § 37.3.

                                  16             HPT contends that it does not fit within this definition, but the Court disagrees. According

                                  17   to HPT’s president and chief executive officer, HPT has entered into management agreements

                                  18   with a number of companies that “control, manage, and direct all operations, policies and

                                  19   procedures at HPT’s owned hotels.” ECF No. 129-2 ¶ 6. “With respect to shuttle and

                                  20   transportation services at HPT’s owned hotels, the Management Companies are responsible for

                                  21   any such services, including deciding whether to provide such services and, if provided,

                                  22   determining the scope and manner of services.” Id. ¶ 10. HPT argues that the management

                                  23   companies, and not HPT, are therefore liable under the Transportation Provisions as the entities

                                  24   that provide transportation services. But what HPT’s position fails to acknowledge is that the

                                  25   management companies only have authority to provide transportation services because of their

                                  26   agreements with HPT. Absent those agreements, the management companies would have no

                                  27   authority to provide any services, including transportation services, at HPT-owned hotels. Thus,

                                  28   the management companies provide transportation services “under a contractual or other
                                                                                          9
                                   1   arrangement or relationship with” HPT, and HPT therefore “operates” those services under the

                                   2   DOT regulation’s definition. 49 C.F.R. § 37.3.

                                   3          HPT argues that the “contractual or other arrangement or relationship with the entity” must

                                   4   be specific to the transportation services – i.e., that for HPT to be liable, it must have a contract

                                   5   with an entity specifically to provide transportation services. But nothing in the statute or the

                                   6   regulations is so limiting, and courts are to “reject restrictive interpretations of the ADA.”

                                   7   Karczewski v. DCH Mission Valley LLC, 862 F.3d 1006, 1011 (9th Cir. 2017). Instead, courts

                                   8   must “construe the language of the ADA broadly to advance its remedial purpose,” which is “to

                                   9   provide a clear and comprehensive national mandate for the elimination of discrimination against

                                  10   individuals with disabilities” and “to provide clear, strong, consistent enforceable standards

                                  11   addressing discrimination against individuals with disabilities.” Cohen v. City of Culver City, 754

                                  12   F.3d 690, 695 (9th Cir. 2014); 42 U.S.C. § 1201(b)(1)-(2). Interpreting “contractual or other
Northern District of California
 United States District Court




                                  13   arrangement or relationship with the entity” to include arrangements or relationships that delegate

                                  14   operational control, even if transportation services are not specifically mentioned, advances the

                                  15   ADA’s broad remedial purpose.

                                  16          Because the Court finds no disputed fact as to HPT’s liability as an “operator” of the

                                  17   transportation systems as defined by the DOT regulation, it does not reach HPT’s arguments

                                  18   concerning whether an owner of a public accommodation that does not also “operate” a

                                  19   transportation system can be held liable for failing to comply with the Transportation Provisions.

                                  20   Nor does the Court reach Plaintiffs’ argument that HPT is judicially estopped from taking that

                                  21   position based on its previous concession that it “does not contest in this action that an owner

                                  22   cannot contract away its ADA obligations to a manager and remains jointly and severally liable to

                                  23   disabled plaintiffs.” ECF No. 64 at 31 n.15 (citing 42 U.S.C. §§ 12182(a), 12182(b)(D)).

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          10
                                   1                                          CONCLUSION

                                   2          HPT’s motion for summary judgment is denied. The parties shall appear for a case

                                   3   management conference on April 3, 2019, at 2:00 p.m., and file a joint case management statement

                                   4   on or before March 27, 2019.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 26, 2019
                                                                                     ______________________________________
                                   7
                                                                                                   JON S. TIGAR
                                   8                                                         United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     11
